Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7, 9-11, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to each of claims 1 and 15, the prior art does not disclose the specific combination recited. For example, the prior art which includes at least three planetary gearsets does not include only two friction brakes and at least one dog clutch for braking a ring gear. Maurer includes three planetary gearsets with braked ring gears and sun gears in series, however, there are more than two friction clutches and the additional clutch (D) which is not on the ring gears of the three relevant planetary gearsets cannot be removed without destroying the operation of the transmission.
With reference to claim 11, the prior art odes not disclose or render obvious a method of operating a transmission system comprising the combination of features “further comprising: executing a second coordinated operation (entering second gear) of a second brake device, a second lock-up clutch, and a third lock-up clutch to transition the transmission system between the second gear ratio mode and a third gear ratio mode; wherein the first brake device is coupled to a first fixed component; and wherein, during the second executed coordinated operation, the second brake device selectively grounds the second ring gear, the second lock-up clutch is selectively coupled to the second ring gear and the third ring gear, and the third lock-up clutch selectively grounds the third ring gear.” For example, the closest prior art, Usoro, does not include a third lock-up clutch selectively grounding the third ring gear.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Amendment, filed July 21, 2022, with respect to the rejections under 112(a) and 112(b) have been fully considered and are persuasive. The amendments clarify the “only” language refers essentially to friction clutches.  These rejections have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659